 



Exhibit 10.1

CONSULTING SERVICES AND SEPARATION AGREEMENT

     THIS CONSULTING SERVICES AND SEPARATION AGREEMENT (“Agreement”) is made and
entered into as of September 3, 2004 by and between GUILFORD PHARMACEUTICALS
INC., 6611 Tributary Street, Baltimore, Maryland 21224 (“Guilford”) and CRAIG R.
SMITH, M.D., 6437 Cloister Gate Drive, Baltimore, Maryland 21212 (“Dr. Smith”).

     In consideration of the mutual agreements and other consideration contained
in this Agreement, the parties agree as follows:

     1. Resignation. Dr. Smith has voluntarily resigned, and Guilford hereby
accepts Dr. Smith’s resignation, from his positions as President, Chief
Executive Officer and Chairman of Guilford, and from any executive or board
positions held at any subsidiary of Guilford, all such resignations to be
effective on the earlier of (i) the date designated by the Board of Directors by
written notice to Dr. Smith or (ii) the date of the Company’s 2005 Annual
Meeting of Stockholders (the “Resignation Date”). During the period of time
between the date of this Agreement and the Resignation Date, Guilford agrees to
pay Dr. Smith’s salary, benefits, expenses, and other compensation, if any, in
the same manner as other executive employees of Guilford and consistent with
Guilford’s policies concerning each. It is acknowledged that Dr. Smith is not
hereby resigning from his position as a member of the Guilford Board of
Directors. In the event Dr. Smith voluntarily terminates his employment prior to
the Resignation Date, this Agreement shall be null and void, no payments or
benefits shall be due to Dr. Smith hereunder, and the terms of Dr. Smith’s
termination benefits, if any, will be governed by the terms of the letter
agreements between Guilford and Dr. Smith dated July 14, 1993 and September 6,
1996, together attached as Exhibit A (the “Letter Agreements”).

     2. Consulting Services, Contract Termination and Other Benefits.

          (a) Guilford agrees to, and hereby does, enter into a consulting
arrangement with Dr. Smith for a period of one year commencing from the
Resignation Date by which Dr. Smith agrees, and hereby does agree, to make
himself available to Guilford for and at reasonable times not to exceed forty
(40) hours per week and in reasonable places to consult with regard to various
matters including, but not limited to, product research and development,
clinical trials, and regulatory affairs, and to provide other transitional
services including, but not limited to, service on the SNDC Board, Guilford
Science Committee and other functions as requested by Guilford’s Board and/or
CEO. Guilford agrees to reimburse Dr. Smith for all reasonable out-of-pocket
costs associated with the provision of consulting services including, but not
limited to, transportation costs, lodging, and meals for any travel necessary to
perform these services, subject to Guilford’s policies concerning expense
reimbursement.

          (b) As a contract termination benefit intended to be consistent with
the benefits afforded by the Letter Agreements (and which the parties
acknowledge are, except as provided in Paragraph 1 and this Paragraph 2(b),
terminated as of the date hereof), beginning on the first regular payroll date
after the Resignation Date and continuing for thirty-six months, at such times
and in accordance with Guilford’s usual payroll procedure,

 



--------------------------------------------------------------------------------



 



Guilford agrees to continue to pay to Dr. Smith his current base salary, subject
to all appropriate payroll taxes and withholding amounts. In addition, Guilford
agrees to continue in effect any health, life and disability insurance coverage
that Dr. Smith currently enjoys through Guilford through the same thirty-six
month period. In order to provide this insurance benefit Guilford may elect to
continue to keep Dr. Smith on its payroll as an employee, or may elect to secure
individual coverage for Dr. Smith or any other means it deems appropriate to
provide the benefit. These payments and benefits, and any continued vesting as
described below, will cease upon Dr. Smith’s commencement of full-time
employment during the thirty-six month period, it being understood that
part-time employment, membership on boards of directors or part-time consulting
arrangements, so long as they are not in violation of the covenants in
Paragraph 4 hereof and do not materially impair Dr. Smith’s ability to perform
the consulting services provided for in Paragraph 2(a) hereof, do not constitute
full-time employment for purposes of this Paragraph 2(b).

          (c) As further consideration for entering into the consulting
arrangement and for the covenants contained in this Agreement, Guilford
(i) agrees to grant to Dr. Smith on the Resignation Date 100,000 Restricted
Stock Units under Guilford’s 2002 Stock Option and Incentive Plan which shall
vest as to 50,000 shares on the first anniversary of the Resignation Date and
50,000 shares on the second anniversary of the Resignation Date; (ii) shall pay
Dr. Smith a cash payment equal to 50% of his current annual base salary amount,
payable in two equal installments, the first installment due on the later of the
Resignation Date or January 3, 2005, and the second installment due promptly
following the first anniversary of the Resignation Date, and (iii) shall permit
the continued vesting of any currently unvested stock options in accordance with
their terms during the thirty-six month contract termination benefit period
provided for in Paragraph 2 (b) above. The Restricted Stock Unit grant vesting,
cash payment and stock option vesting provided for in clauses (i), (ii) and
(iii) of the preceding sentence to occur on or after the first anniversary of
the Resignation Date are contingent upon Dr. Smith’s good faith performance of
the consulting services described in Paragraph 2(a) during the term of the
consulting period and adherence to the terms of the covenants contained in
Paragraph 4 below. The terms of the Restricted Share Unit grant shall be
governed by a Restricted Stock Unit agreement of Guilford under the Plan
attached hereto as Exhibit B. Dr. Smith acknowledges that he has consulted with
his tax advisor with regard to the tax treatment to him of the benefits provided
hereby. Dr. Smith further acknowledges and agrees that the consideration stated
in this Paragraph 2(c) is in excess of any amounts which he may be owed by
Guilford under any other employment contract or agreement or term of employment.

     3. Release. In consideration for the additional agreements in Paragraphs
2(a), (b) and (c) above, Dr. Smith, on behalf of Dr. Smith, Dr. Smith’s heirs,
executors, administrators, successors and assigns, hereby releases, acquits and
forever discharges Guilford and any and all of its current or former
subsidiaries and other affiliated entities and benefit plans, as well as its
and/or their officers, directors, representatives, attorneys, agents, servants,
employees, stockholders, successors, predecessors and affiliates (for purposes
of this Paragraph 3, all incorporated in the definition of the “Released
Parties”) from any and all claims, liabilities, demands, causes of action,
costs, expenses, attorneys fees, damages, indemnities and obligations of every
kind and nature, in law, in equity or otherwise, known or unknown, suspected and
unsuspected, disclosed and undisclosed,

-2-



--------------------------------------------------------------------------------



 



arising out of or in any way related to agreements, acts or conduct at any time
as of or prior to the date of this agreement, including, but not limited to: all
such claims or demands arising from Dr. Smith’s employment or the termination of
Dr. Smith’s employment; all such claims and demands related to salary, bonuses,
commissions, stock, stock options (except as provided above), expense
reimbursements, or any form of compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the Federal
Civil Rights Acts of 1964, as amended, the Maryland Fair Employment Practices
Act, as amended, the Age Discrimination in Employment Act of 1967, as amended,
or any law or legal principle of similar effect in any other relevant
jurisdiction; contract claims; tort claims; or claims of wrongful discharge,
discrimination, fraud, defamation, and emotional distress. Dr. Smith further
agrees not to sue or otherwise institute or cause to be instituted or in any way
voluntarily participate in the prosecution of any complaints or charges against
any persons or entities released herein in any federal, state or other court,
administrative agency or other forum concerning any claims released herein.
Dr. Smith further agrees to deliver a release identical to that contained in
this Paragraph to the Company on the Resignation Date, to cover all periods
subsequent to the date of this Agreement and prior to the Resignation Date, as a
condition to his receipt of the benefits provided for in Paragraphs 2 (a),
(b) and (c) above. Notwithstanding the above, Dr. Smith is not releasing any
claims based upon Guilford’s obligations under this Agreement for salary,
benefits, expense reimbursements, or other compensation during the period from
the Effective Date through the Resignation Date.

     4. Noncompetition.

          (a) Dr. Smith covenants and agrees that for the period beginning on
the date hereof and ending on the second anniversary of the Resignation Date, he
shall not (i) establish, accept employment with, provide consulting or similar
services to, or in any other way be involved in an active manner with (whether
as an employee, director, consultant, adviser or owner), any entity in the
pharmaceutical or biotechnology industry involved in the development or
marketing of therapeutic products for commercial uses in the neuroprotective,
neuroregenerative, anesthetic or anti-thrombotic fields, or any other fields
that are the focus of Guilford’s current drug development and commercialization
efforts or that are competitive with products currently under development or
marketed by Guilford, and associated research and development, in any location
in the United States or any other country where Guilford or its subsidiaries or
licensees is engaged in marketing of any Guilford products; (ii) solicit, divert
or accept business from any customer, supplier, distributor, licensor, licensee
or manufacturer of or to Guilford and its subsidiaries or its affiliates to the
detriment of Guilford and its subsidiaries or any of its affiliates, or
otherwise interfere with the relationship between Guilford and its subsidiaries
and any customer, supplier, distributor, licensor, licensee or manufacturer of
or to Guilford and its subsidiaries or its affiliates to the detriment of
Guilford and its subsidiaries or any of its affiliates; or (iii) solicit, induce
or attempt to solicit or induce any person who is an employee of Guilford or any
of its subsidiaries to perform work or services for any individual or entity
other than Guilford or any of its subsidiaries. Dr. Smith agrees that the scope
of this Paragraph 4(a) is reasonable and reflective of Guilford’s business. As
used in the preceding sentence, “products currently under development” shall
mean those products which may reasonably be expected to be pursued by Guilford
based on such factors

-3-



--------------------------------------------------------------------------------



 



as Guilford’s plans, strategies, intentions, operations, investments,
expenditures and other activities prior to the end of the one year consulting
period provided for in Paragraph 2(a).

          (b) In the event the restrictions against engaging in a competitive
activity contained in Paragraph 4(a) hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of their extending for too
great a period of time or over too great a geographical area or by reason of
their being too extensive in any other respect, such court shall modify the
terms thereof to the minimum extent necessary to make such terms enforceable to
the fullest extent allowed, all as determined by such court in such action.

          (c) Dr. Smith acknowledges and agrees that the covenants in this
Paragraph 4 are fair, reasonable in scope, and necessary to protect the
legitimate business interests of Guilford, including its interest in its
goodwill, trade secrets, confidential information, and information concerning
actual and prospective customers, suppliers, distributors, manufacturers,
investors, employees, and financing providers. Dr. Smith acknowledges and agrees
that he has provided and will continue to provide unique and valuable services
to Guilford. Dr. Smith understands that the provisions of this Paragraph 4 may
affect or limit Dr. Smith’s ability to earn a livelihood in a business similar
to or competitive with the business engaged in by Guilford, but Dr. Smith
nevertheless believes and represents that Dr. Smith shall have sufficient
assets, skills, and employment opportunities in non-competitive positions or
roles and that he shall have received sufficient consideration, remuneration and
other benefits from Guilford to make enforceable the restrictions and
limitations contained in this Paragraph 4.

          (d) Dr. Smith acknowledges that Guilford will have no adequate remedy
at law and would be irreparably harmed if Dr. Smith breaches or threatens to
breach any of the provisions of this Paragraph 4 and, therefore, agrees that
Guilford shall be entitled to seek injunctive relief to prevent any breach or
threatened breach thereof and to seek specific performance of the terms of this
Paragraph 4 (in addition to any other legal or equitable remedy Guilford may
have, including without limitation termination of this Agreement by Guilford and
repayment by Dr. Smith of payments under this Agreement, or forfeiture of
unvested restricted stock granted hereunder). Nothing in this Agreement shall be
construed as prohibiting Guilford or Dr. Smith from pursuing any other remedies
or defenses at law or in equity that it may have under and in respect of this
Agreement.

     5. Additional Covenants. Except as pursuant to a court order or subpoena,
Dr. Smith agrees not to make any statements, orally or in writing, regardless of
whether such statements are truthful, or take any actions, which (i) in any way
disparage Guilford, or harm the reputation and/or goodwill of Guilford, or
(ii) in any way, directly or indirectly, knowingly cause, or encourage or
condone the making of such statements or the taking of such actions by anyone
else. Guilford will instruct its directors and officers, as well as other
members of Guilford’s management not to make any statements, orally or in
writing, regardless of whether such statements are truthful, or take any
actions, which (i) in any way disparage Dr. Smith, or which harm Dr. Smith’s
reputation, or (ii) in any way, directly or indirectly, knowingly cause or
encourage or condone the making of such statements or the taking of such actions
by anyone else. In addition, Dr. Smith is party to and bound by

-4-



--------------------------------------------------------------------------------



 



the provisions of a Patent and Confidentiality Agreement, dated as of          
          between Dr. Smith and Guilford, which shall survive this Agreement.

     6. No Admission. Each party understands and agrees that nothing contained
in this Agreement is to be considered an admission any party of any wrongdoing
under any federal, state or local statute, regulation, public policy, tort law,
contract law, or the common law.

     7. Acknowledgement. Dr. Smith acknowledges that he has read and understands
this Agreement and executes it knowingly, voluntarily and without coercion.
Dr. Smith acknowledges that he is being advised herein in writing to consult
with an attorney prior to executing this Agreement, that he has consulted with
an attorney, and he has been given a period of at least twenty-one days within
which to consider and execute this Agreement, unless he voluntarily chooses to
execute this Agreement before the end of the twenty-one day period by executing
the attached Election to Execute Prior to Expiration of Twenty-One Day
Consideration Period. Dr. Smith understands that he has seven days following his
execution of this Agreement to revoke this Agreement. This Agreement shall
become effective on the eighth day after it is executed and has not been
revoked. For any revocation to be effective, written notice of revocation must
be delivered to Guilford, attention Marge Contessa, Senior Vice President of
Human Resources, Guilford Pharmaceuticals Inc., 6611 Tributary Street,
Baltimore, Maryland 21224, no later than 5:00 p.m. on the seventh calendar day
after Dr. Smith signs this Agreement. If Dr. Smith revokes this Agreement, it
shall not be effective or enforceable and he shall not receive the benefits
described herein. No payments shall be earned or made under the terms of this
Agreement until the seven-day revocation period described in this paragraph has
expired without revocation by Dr. Smith.

     8. Modifications. This Agreement may not be modified in any way except in a
written agreement signed by both Dr. Smith and an authorized representative of
Guilford.

     9. Successors and Assigns. Guilford will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all the business and/or assets of Guilford, as the case may
be, expressly, absolutely and unconditionally to assume and agree to perform
this Agreement in the same manner and to the same extent that Guilford would be
required to perform it if no such succession or assignment had taken place.

     10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Maryland without giving effect to its
conflict of law provisions. The parties agree to submit to the exclusive
jurisdiction of the state and federal courts situated in Baltimore, Maryland for
all disputes arising under or relating to this Agreement.

     11. Entire Agreement. This Agreement, together with the attached Exhibit B,
constitutes the entire agreement and understanding between Guilford and
Dr. Smith relating to Dr. Smith’s consulting services to, and arrangements with
respect to his

-5-



--------------------------------------------------------------------------------



 



separation from, Guilford and, except as provided in this Paragraph 10 and in
Paragraphs 1, 2(b) and 5, specifically supersedes the Letter Agreements and any
other employment agreements or employment arrangements between the parties.
Dr. Smith acknowledges and agrees that in executing this Agreement, Dr. Smith
has not relied on any promises or representations other than those set forth in
this Agreement.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, Dr. Smith and Guilford, after carefully reading the
provisions of this Agreement, herein declare that they understand such
provisions and willingly accept and agree thereto by executing this Agreement.

                              Guilford Pharmaceuticals Inc.
 
                /s/ Craig R. Smith, M.D.
      By:   /s/ Asher M. Rubin

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

  Craig R. Smith, M.D.           Asher M. Rubin
 
               
Date:
  September 3, 2004       Title:   Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------

             
 
               

          Date:   September 3, 2004

-7-



--------------------------------------------------------------------------------



 



Exhibit A

Letter agreements dated July 14, 1993 and September 6, 1996

July 14, 1993

Craig R. Smith, M.D.
278 Stonegate Drive
Devon, Pennsylvania 19333

Dear Craig:

On behalf of Guilford Pharmaceuticals Inc. (the “Company”), I am pleased to
offer you employment with the Company on the following terms:

1. You will be employed as the President and Chief Executive Officer of the
Company, effective as of September 1, 1993, and you will also be appointed a
member of the Company’s Board of Directors. You will devote your full working
time and attention to such position.

2. In consideration of your services and employment the Company will pay you a
salary of $16,666.67 per month, payable semi-monthly. As an officer of the
Company, you shall also be entitled to receive such bonuses, if any, as are
payable pursuant to any executive, key employee or bonus plan as the Board of
Directors may, in its sole discretion, from time to time adopt, and the Board
will at one of its early meetings consider establishment of a bonus plan based
on achievement of specific objectives set by the Board. The Board will review
your salary annually.

3. The Company will offer and sell to you shares of its Common Stock on the
following basis:



(a)   You shall be entitled to purchase 390,000 shares of Common Stock of the
Company, which will represent 12.7% of the outstanding stock on a fully diluted
basis after giving effect to the proposed issuance and/or reservation of stock
in the next two months to Scios Nova (2,133,333 shares/70.6%), Dr. Sol Snyder
(390,000 shares/12.7%), Johns Hopkins University (60,000 shares/2%) and a
management pool (60,000 shares/2%).   (b)   The purchase price for the shares of
Common Stock shall be the fair market value as of the date of purchase, which is
deemed to be $0.10 per share, payable in cash or by promissory note. If you
would like to purchase by promissory note, the note will be secured by your
shares, will bear interest at the minimum Applicable Federal Rate (“AFR”) and
will be due upon the earlier of five years or the termination of your
employment. The loan would be forgiven at the rate of -1/4 of the original
principal plus accrued interest for each year of continuous employment with the
Company (25% forgiven on each anniversary of your commencement date, so that the
entire loan would be forgiven after four years).   (c)   The shares purchased
will be subject to a right of repurchase by the Company, at the original
purchase price, plus interest at the AFR applied to your note (except to the
extent such interest has already been forgiven as provided above), in the event
your employment with the Company is terminated for cause of if you leave the
Company other than for good reason, as such terms are defined below. This
repurchase right will terminate at the rate of 1/48th of the shares for each
month of completed employment, so that at the end of four years, the repurchase
right will no longer apply to any of the shares.

4. You will serve at the discretion of the Company’s Board of Directors.
However, in the event your employment is terminated by the Company other than
for cause, you would be entitled to severance in the form of a continuation of
your then-current base salary, as follows:



•   Three months salary if the termination occurs in the first twelve months of
your employment; and



•   Six months salary if the termination occurs thereafter.





--------------------------------------------------------------------------------



 



Such payments would cease upon your commencement of full-time employment during
the payment period. During the severance period, the Company would also continue
in effect any health, life and disability insurance coverage that had been
established by the Board. Remaining benefits of employment, including your
eligibility for any bonus program, would cease at termination and not continue
to accrue during the severance period.

For purposes of paragraphs 3 and 4 the following terms shall be defined as
follows:



(a)   “Cause” shall mean termination by reason of (i) deliberate
misrepresentation or fraud in connection with your operation of the Company;
(ii) deliberate material injury or attempting to cause material injury to the
Company; (iii) willful breach of duty in the course of your employment; or
(iv) continued failure to substantially perform the duties of your employment
causing material damage or injury to the Company 20 days after there is
delivered to you by the Board a written demand for substantial performance which
sets forth the specific respects in which it believes you have not substantially
performed your duties.   (b)   “Good reason” shall mean termination by you
arising from a failure by the Company to comply with any material provision of
this Agreement not cured within 20 days after notice is given by you to the
Chairman of the Board; and   (c)   “Material” shall mean causing injury to the
Company, including but not limited to financial injury to the Company, injury to
the reputation of the Company or injury to investor confidence in the Company
and its management.

5. To assist you in relocating to the Baltimore area, the Company will pay the
direct costs of moving your household possessions from Devon, Pennsylvania to
the Baltimore, Maryland area and will pay you $65,000 upon commencement of
employment as a fixed amount to cover all lodging, meals and other expenses
incidental to your relocation. This amount will not be grossed up to cover taxes
payable by you. In addition, the Company will arrange for an interest-free
$175,000 bridge loan to assist you in putting a down payment on a new home in
the Baltimore area. The Company will also reimburse you for the actual costs of
your mortgage payments on your Devon home up to a maximum of $2,900 per month
commencing as of the date you purchase a new home in Baltimore and continuing
until the earlier of (i) six months from such date or (ii) the date your current
home is sold. The bridge loan will be advanced upon your purchase of a new home
prior to the sale of your current home and will be secured by a second deed of
trust on your current residence. The loan will be repaid after the earlier of
the date your current residence is sold or 60 days after the date your
employment terminates. You will use your best efforts to sell your home as
quickly as practical. Any income tax to you arising from the Company’s
forgiveness of interest on the bridge loan, net of the corresponding imputed
interest deduction, will be paid by the Company. You will be responsible for all
other taxes arising from payments by the Company.

6. Until such time as the Company has established its own medical plan, which we
anticipate will take not longer than four months, the Company will at your
option either (i) reimburse you for continuing COBRA payments under Centocor’s
plan or (ii) arrange at the Company’s expense for Scios Nova to provide you and
your dependents with coverage under its medical plan. Additional coverage for
life, disability, officer and director and other insurance will be provided when
and if established by the Company upon the direction of you and the other
members of the Board of Directors.

7. You will be entitled to vacation accrual under such policy as you and the
other members Board of Directors may establish.

8. In accordance with the Immigration Reform Act of 1986, on the first day of
employment you will be required to present documentation (a driver’s license and
either a social security card or a birth certificate) that proves your identity
and authorization to work. Employment is contingent on your being able to meet
this requirement.

9. You will be asked to sign a Patent and Confidential Information Agreement in
connection with your employment by the Company, which will be sent to you under
separate cover.

2



--------------------------------------------------------------------------------



 



10. Finally, please note that this offer is conditioned upon Sol Snyder entering
into new consulting agreements with the Company and with Scios Nova, drafts of
which are being prepared. In the event this extends beyond September 1, the
start date of your employment will be extended.

Craig, I believe you will make a vital contribution to the establishment and
growth of the Company, and I look forward to your acceptance of this offer.

Sincerely,

GUILFORD PHARMACEUTICALS INC.

/s/ Richard L. Casey
Richard L. Casey
Chairman of the Board

I have reviewed and hereby accept the above offer of employment with the
Company.

     
/s/ Craig R. Smith, M.D.

--------------------------------------------------------------------------------

  Date: July 14, 1993
Craig R. Smith, M.D.
   

3



--------------------------------------------------------------------------------



 



September 9, 1996

Craig R. Smith, M.D.
6 Blenmont Court
Phoenix, Maryland 21131

Dear Craig:

     Reference is made to your employment letter agreement with the Company
effective July 14, 1993 (the “Employment Agreement”). At the August 20, 1996
meeting of the Company’s Board of Directors, the Board resolved, effective
August 20, 1996, to extend from six months to thirty-six months the period under
your Employment Agreement for which you are entitled to severance (in the form
of a continuation of your then-current base salary) in the event either (i) your
employment with the Company is terminated other than for “cause” (as defined in
the Employment Agreement) or (ii) you terminate your employment with the Company
for “good reason” (as defined in the Employment Agreement). All other terms of
your Employment Agreement remain unchanged.

     To evidence your agreement to the foregoing, please sign and date this
letter agreement as specified below.

              Very truly yours,
 
            GUILFORD PHARMACEUTICALS INC.
 
       

  By:   /s/ Andrew R. Jordan

     

--------------------------------------------------------------------------------


  Name:   Andrew R. Jordan

  Title:   Vice President and Chief Financial Officer

AGREED AND ACCEPTED:

/s/ Craig R. Smith, M.D.

--------------------------------------------------------------------------------

Craig R. Smith, M.D.
Date: 9/12/96

 



--------------------------------------------------------------------------------



 



Exhibit B

Form of Restricted Stock Unit Agreement



GUILFORD PHARMACEUTICALS INC.
2002 STOCK AWARD AND INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

     Guilford Pharmaceuticals Inc., a Delaware corporation (the “Company”),
hereby grants restricted stock units relating to shares of its common stock,
$.01 par value (the “Stock”), to the individual named below as the Grantee,
subject to the vesting conditions set forth in the attachment. Additional terms
and conditions of the grant are set forth in this cover sheet, in the attachment
and in the Guilford Pharmaceuticals Inc. 2002 Stock Award and Incentive Plan
(the “Plan”).

Grant Date:                                       , 20                   

Name of Grantee:                                                          

Grantee’s Social Security Number:                    -                   -     
             

Number of Restricted Stock Units Covered by Grant:                    

     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which will be provided on
request. You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.

         
Grantee:
         

--------------------------------------------------------------------------------


  (Signature)    
Company:
         

--------------------------------------------------------------------------------


  (Signature)    

Title:      

 

--------------------------------------------------------------------------------

Attachment

This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



GUILFORD PHARMACEUTICALS INC.
2002 STOCK AWARD AND INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Restricted
Stock Units”). Your Restricted Stock Units may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Restricted Stock Units be made subject to execution, attachment or similar
process.
 
   
Vesting
  Your Restricted Stock Unit grant vests as to fifty percent (50%) of the total
number of Restricted Stock Units shown on the cover sheet on the first
anniversary of the Grant Date and an additional fifty percent (50%) of the
Restricted Stock Units under this Restricted Stock Unit grant will become vested
on the second anniversary of the Grant Date, provided you have performed, in
good faith, the consulting services described in Paragraph 2(a) of the
Consulting Services and Separation Agreement between you and the Company dated
August    , 2004 during the term of the consulting period and have adhered to
the terms of the covenants contained in Paragraph 4 of the Consulting Services
and Separation Agreement. The resulting aggregate number of vested Restricted
Stock Units will be rounded down to the nearest whole number of Restricted Stock
Units. One hundred percent (100%) of the total number of Restricted Stock Units
under this Restricted Stock Unit grant will become vested upon your death or
total and permanent disability prior to the second anniversary of the Grant
Date.
 
   
Delivery of Stock Pursuant to Vested Units
  A certificate for the vested shares of Stock represented by the Restricted
Stock Units shall be delivered to you on the first and second anniversaries of
the Grant Date; provided, that, if any such anniversary of the Grant Date occurs
during a period in which you are (i) subject to a lock-up agreement restricting
your ability to sell Stock in the open market or (ii) are restricted from
selling Stock in the open market because a trading window is not available,
delivery of such vested shares will be delayed until the date immediately
following the expiration of the lock-up agreement or the opening of a trading
window.
 
   
Forfeiture of Unvested Units
  In the event that you fail to perform, in good faith, the consulting services
described in Paragraph 2(a) of the

2



--------------------------------------------------------------------------------



 



     

  Consulting Services and Separation Agreement between you and the Company dated
August    , 2004 during the term of the consulting period or have not adhered to
the terms of the covenants contained in Paragraph 4 of the Consulting Services
and Separation Agreement, you will forfeit all of the Restricted Stock Units
that have not yet vested.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Restricted Stock Units or your acquisition of Stock under this
grant. In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to this grant, the
Company will have the right to:

  (i) require that you arrange such payments to the Company, (ii) withhold such
amounts from other payments due to you from the Company or any Affiliate, or
(iii) cause an immediate forfeiture of shares of Stock subject to the Restricted
Units granted pursuant to this Agreement in an amount equal to the withholding
or other taxes due.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliate)
reserve the right to terminate your Service at any time and for any reason.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been delivered to you. You will, however, be entitled to
receive, upon the Company’s payment of a cash dividend on outstanding Stock, a
cash payment for each Restricted Stock Unit that you hold as of the record date
for such dividend equal to the per-share dividend paid on the Stock.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Restricted Stock Units covered by this grant will
be adjusted (and rounded down to the nearest whole number) in accordance with
the terms of the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

3



--------------------------------------------------------------------------------



 



     
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact Marge Contessa 410-631-6644 to request paper
copies of these documents.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Plan, and an applicable employment agreement with the Company, if
any, constitute the entire understanding between you and the Company regarding
this grant of Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning this grant are superseded. The Plan will control in the
event any provision of this Agreement should appear to be inconsistent with the
terms of the Plan.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

4



--------------------------------------------------------------------------------



 



ELECTION TO EXECUTE PRIOR TO EXPIRATION
OF TWENTY-ONE DAY CONSIDERATION PERIOD

     I, Craig R. Smith, M.D., understand that I have at least twenty-one days
within which to consider and execute the foregoing Consulting Services and
Separation Agreement. However, after having an opportunity to consult counsel, I
have freely and voluntarily elected to execute the Consulting Services and
Separation Agreement before the twenty-one day period has expired.

              /s/ Craig R. Smith, M.D.    

--------------------------------------------------------------------------------

      Craig R. Smith, M.D.
 
       

  Date:   September 3, 2004

 